Dismissed and Memorandum Opinion filed June 30, 2005








Dismissed and Memorandum Opinion filed June 30, 2005.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-04-00655-CV
____________
 
PUFFER-SWEIVEN, INC., Appellant
 
V.
 
CAPERNAUM VENTURES, INC., Appellee
 

 
On
Appeal from the County Civil Court at Law No. 1
Harris
County, Texas
Trial
Court Cause No. 786,779
 

 
 
M E M O R A N D U M  O
P I N I O N
This is an appeal from a judgment signed April 16, 2004.  The clerk=s record was filed on August 16,
2004.  The reporter=s record was filed March 31,
2005.  No brief was filed.
On May 19, 2005, this court issued an order stating that
unless appellant submitted its brief, together with a motion reasonably
explaining why the brief was late, on or before June 17, 2005, the court would
dismiss the appeal for want of prosecution. 
See Tex. R. App. P.
42.3(b).  Appellant filed no response.




Accordingly, the appeal is ordered dismissed.
 
PER CURIAM
 
Judgment rendered and Memorandum
Opinion filed June 30, 2005.
Panel consists of Chief Justice
Hedges and Justices Fowler and Frost.